Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation in this Amendment No. 1 to Registration Statement on Form S-1 (No. 333-191381) of our report dated December 7, 2012 relating to the consolidated financial statements of Be Active Holdings, Inc., which appear in such Registration Statement. We also consent to the reference to our firm under the heading “Experts” in such Registration Statement. /s/ Friedman LLP Marlton, New Jersey February 12, 2014
